United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., T.W. & R.E., claiming as dependent
children of T.W., Appellants
and
DEPARTMENT OF THE ARMY, ARMY
DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles H. Rice, Esq., for the appellants
Office of Solicitor, for the Director

Docket No. 11-597
Issued: December 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2010 appellants1 filed a timely appeal from a May 28, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether the employee’s death on July 3, 2007 was causally related to the
accepted June 30, 2007 work incident.

1

The claim was filed on behalf of appellants by Melisha W. White, the personal representative of the employee’s
estate and the biological mother of two of the appellants. She specified in the Form CA-5 that she was married to
the employee from March 23, 1992 to September 20, 2004 and was no longer living with him at the time of his
death. Ms. White retained Charles H. Rice as counsel.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 10, 2009 appellants, the minor children of the deceased employee, filed a
claim for survivor benefits alleging that the employee, then a 33-year-old heavy mobile
equipment repairer, struck his head at the jobsite on June 30, 2007 and died on July 3, 2007.
They submitted a July 3, 2007 death certificate indicating the cause of death of a subdural
hematoma.3
In a preoperative report dated July 2, 2007, Dr. James G. White III, a Board-certified
neurological surgeon, related that the employee was transferred to the emergency department
with acute right subdural hematoma after losing consciousness and falling to the floor that
morning. His prothrombin time was three times above normal. According to the employee’s
wife, he hit his head at work a few days earlier and later complained of a headache. On July 1,
2007 the employee had gone fishing and consumed beer with his brother-in-law. On
examination, Dr. White noted that the employee was intubated, comatose and flaccid to painful
stimulus. He also observed fixed pupils and corneal reflexes bilaterally, but no overt evidence of
recent head trauma. Dr. White reviewed the employee’s history of injury and pointed out that he
had been on anticoagulation therapy since undergoing heart valve surgery as a child.
Dr. White performed a right frontotemporoparietal craniotomy with evacuation for acute
right subdural hematoma on July 2, 2007. Following the procedure, the employee exhibited
severe brain dysfunction. An electroencephalogram (EEG) conducted by Dr. Olga Bogdanova, a
Board-certified neurologist, was severely abnormal. The employee was pronounced dead on
July 3, 2007.
OWCP informed appellants in a February 17, 2009 letter that additional evidence was
needed to establish their claim. It gave them 30 days to submit a physician’s medical report
explaining how the June 30, 2007 work incident caused the employee’s death.
The employing establishment’s compensation investigator conducted interviews and
obtained sworn statements from March 3 to 5, 2009. Coworkers Brenda Lloyd and Trina Morris
recalled that the employee worked overtime on June 30 and July 1, 2007, but did not witness a
traumatic incident. Supervisors Michael Mangham, Jr. and Wilburn Sparks reiterated that he did
not report an industrial accident.
The employing establishment controverted appellants’ claim in a March 9, 2009 letter,
asserting there was insufficient evidence to establish the claim.
In a March 11, 2009 sworn statement, Daniel W. Sprayberry, a coworker, related that he
and the employee were working overtime on June 30, 2007 when the latter knocked his head
against the hatch of an M9 Armored Combat Earthmover. The injury did not seem severe
because he neither complained about nor reported the incident. Mr. Sprayberry specified that the
employee had been consuming caffeinated energy drinks and taking weight loss medication and
Chantix for smoking cessation.

3

The certificate also showed that the employee remarried.

2

By decision dated March 30, 2009, OWCP denied appellants’ claim, finding that the
medical evidence did not establish that the accepted June 30, 2007 work incident caused the
employee’s death.
Appellants’ counsel requested reconsideration on October 13, 2009 and submitted
additional medical evidence. A July 2, 2007 computerized tomography (CT) scan report from
Dr. Timothy B. Tabor, a diagnostic radiologist, revealed prominent subdural and subarachnoid
hemorrhages.4
In a July 3, 2007 report, Dr. Bogdanova recapped that the employee was found
unconscious and transported to the hospital on the morning of July 2, 2007. After he underwent
a craniotomy to treat acute right subdural hematoma, he showed clinical signs of brain
herniation, including a Cushing reflex. The employee did not respond to sterna rub or
oculocephalic, oculovestibular, nasal tickle, corneal or gag reflex testing. In addition, he did not
spontaneously respire when taken off life support for two minutes. Dr. Bogdanova assessed
brain death and noted that the employee “had a history of minor head trauma at work without
any significant complications at that time.” He noted that the employee had been asymptomatic
before July 2, 2007 and had gone fishing with his brother-in-law. Dr. Bogdanova added that the
employee underwent heart valve replacement as a child and was thereafter placed on Coumadin
therapy.
In an October 5, 2009 report, Dr. White detailed that he found a contusion during the
employee’s craniotomy from which this subdural hematoma likely originated.5 After reviewing
the medical file, he opined that the June 30, 2007 injury, in tandem with Coumadin therapy,
caused the employee’s death. While the employee only sustained a minor blow to the head on
June 30, 2007, his ability to coagulate was severely compromised as demonstrated by a July 2,
2007 prothrombin time evaluation.6 These combined factors contributed to slow cranial
bleeding, which resulted in the employee’s subdural hematoma and eventual death.
On December 11, 2009 OWCP denied modification of the March 30, 2009 decision.
Appellants’ counsel requested reconsideration on February 23, 2010 and submitted a
February 15, 2010 report from Dr. White who emphasized that the employee did not exhibit any
physical evidence of head trauma after he collapsed on July 2, 2007 and concluded “with
reasonable medical certainty” that the combination of anticoagulation therapy and the accepted
June 30, 2007 work event led to the subdural7 hematoma that ultimately caused his death.8

4

The case record also contains a series of chest x-rays dated July 2 and 3, 2007 from Drs. Tabor and Homer A.
Spencer, a Board-certified diagnostic radiologist, which indicated pulmonary edema and contusion, acute respiratory
distress syndrome, atelectasis, pneumonitis and pleural effusions.
5

Dr. White also restated the contents of his July 2, 2007 preoperative report.

6

This evaluation is included in the case record.

7

See E.R., 58 ECAB 369 (2007).

8

Dr. White provided essentially the same rationale that was in his October 5, 2009 report.

3

On May 28, 2010 OWCP denied modification of the December 11, 2009 decision.
LEGAL PRECEDENT
The United States shall pay compensation for the disability or death of an employee
resulting from personal injury sustained while in the performance of his or her duty.9 In
particular, section 8133 of FECA provides that a child of an employee whose death resulted from
a work-related injury may receive survivor benefits if the child is younger than 18 years of age
or, if older, is incapable of self-support.10
The claimant has the burden of proving by the weight of reliable, probative and
substantial evidence that the employee’s death was causally related to his or her federal
employment. This burden includes the necessity of furnishing rationalized medical opinion
evidence, based on a complete factual and medical background, showing causal relationship.
The opinion of the physician must be one of reasonable medical certainty and must be supported
by medical rationale.11
The Board has previously explained that any contribution of employment factors is
sufficient to establish the element of causal relationship.
ANALYSIS
The Board finds that the case is not in posture for decision.
An employee who claims benefits under FECA has the burden of establishing by the
weight of reliable, probative and substantial evidence that the condition for which compensation
is sought is causally related to a specific employment incident or work factors. As part of this
burden, the employee must present rationalized medical opinion evidence based on a complete
and accurate factual and medical background. However, it is well established that proceedings
under FECA are not adversarial in nature and OWCP is not a disinterested arbiter. While an
employee has the burden to establish entitlement to compensation, OWCP shares responsibility
in the development of the evidence and has the obligation to see that justice is done.12
The case record supports that the employee was working overtime on June 30, 2007
when he knocked his head against the hatch of an M9 Armored Combat Earthmover. He died on
July 3, 2007 due to a subdural hematoma. However, OWCP denied appellants’ claim for
survivor benefits on the basis that the medical evidence did not sufficiently establish that the
accepted June 30, 2007 work incident caused the employee’s death.

9

See 5 U.S.C. §§ 8102(a), 8133(a); L.R. (E.R.), 58 ECAB 369 (2007).

10

See James H. Woods, 39 ECAB 499 (1988).

11

L.R. (E.R.), supra note 9; Lois E. Culver, 53 ECAB 412 (2002).

12

William J. Cantrell, 34 ECAB 1233 (1983); E.J., Docket No. 09-1481 (issued February 19, 2010).

4

The Board finds that the medical evidence consisting of Drs. Bogdanova, Spencer, Tabor
and White’s reports for the period July 2, 2007 to February 15, 2010 was not sufficiently
rationalized to meet appellants’ burden of proof as none of these documents offered a sound
pathophysiological explanation of how the accepted June 30, 2007 work incident caused the
employee’s death on July 3, 2007.13 Nonetheless, Dr. White’s October 5, 2009 and February 15,
2010 reports warrant further development by OWCP. In particular, he obtained a thorough
history of the injury, reviewed the medical file, conducted a physical examination, and rendered
an opinion that was consistent with the clinical findings.14 Dr. White explained that, while the
employee only sustained a minor blow to the head on June 30, 2007, his ability to coagulate had
been severely compromised as demonstrated by a July 2, 2007 prothrombin time evaluation, and
that these combined factors contributed to slow cranial bleeding, which resulted in subdural
hematoma and eventual death. He has therefore offered an opinion that the employee’s
employment factor contributed to his death.
On remand OWCP should prepare a statement of accepted facts and develop the medical
evidence by referring the employee’s file to an appropriate Board-certified specialist for a
rationalized medical opinion regarding whether the June 30, 2007 work incident caused his
death. After conducting such further development as it may find necessary, it shall issue an
appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision and must be remanded for
further development of the record.

13

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

14

See John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

ORDER
IT IS HEREBY ORDERED THAT the May 28, 2010 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: December 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

